Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alison Davis on 30 June 2022.

The application has been amended as follows: 
1.	(Currently Amended) A composite fan casing for a gas turbine engine comprising a plurality of fan blades, the gas turbine engine defining a central axis, the composite fan casing comprising:
a core having a plurality of core layers of reinforcing fibers bonded together with a thermosetting polymeric resin and having an outer surface; and
at least one stiffener that comprises an external structure that defines an internal cavity, wherein the external structure extends from a first axial location to a second axial location, the first axial location and the second axial location being aft of the plurality of fan blades of the gas turbine engine, 
wherein the external structure is integrally coupled to an aft portion of the outer surface of the core relative to the central axis at the first axial location and at the second axial location, wherein the aft portion of the outer surface of the core is aft of the plurality of fan blades of the gas turbine engine, wherein the internal cavity of the at least one stiffener comprises an elastic material, wherein the elastic material comprises a first layer of a shape memory alloy[[,]]and a second layer of an elastomer[[,]] or a rubber.
10.	(Currently Amended) The composite fan casing of claim 1, wherein the stiffener comprises an external hat-shaped structure that defines the internal cavity, the external hat-shaped structure comprising [[a]]the first layer of the shape memory alloy and [[a]]the second layer of the elastomer or the rubber, wherein the internal cavity comprises a third layer of the shape memory alloy, the elastomer, or the rubber.

Allowable Subject Matter
Claims 1-3, 5-7, 10-13, and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claim 1, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a composite fan case comprising, among other features, 
at least one stiffener that comprises an external structure extending from a first axial location to a second axial location being integrally coupled to an aft portion of the outer surface of the core relative to the central axis, 
wherein the aft portion is aft of the plurality of fan blades, 
wherein the internal cavity comprises an elastic material that comprises a first layer of a shape memory alloy and a second layer of an elastomer or a rubber.
	In claim 21, this claim is new and includes allowable subject matter of previous claim 4, indicated in the last Office Action mailed on 03/10/2022.
	In claim 24, this claim is new and includes allowable subject matter of previous claims 6 and 8, indicated in the last Office Action mailed on 03/10/2022.
	In claim 27, this claim is new and includes allowable subject matter of previous claim 10, indicated in the last Office Action mailed on 03/10/2022.

ii. 	IDS filed on 05/17/2022 includes reference Voleti (US 20160032776 A1) which teaches a stiffener 82A having a cavity 96 with a potting compound 97 within, but fails to teach the stiffener having an external structure that is positioned aft of the blades (claim 1), the potting compound 97 being a mesh l (claim 21), the potting compound 97 being a lattice structure (claim 24), or having three layers of shape memory alloy, elastomer, or rubber (claim 27).

iii.	Claims 2-3, 5-7, 10-13, 22-23, 25-26, and 28-30 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741